OPINION OF THE COURT
WEIS, Circuit Judge.
Defendants contend that their Speedy Trial rights were violated because the district court used an excessively long time to decide their pretrial motions. After a careful review of the record, we conclude that under several different methods of computing excludable time, the limits of the Speedy Trial Act were not exceeded. To forestall possible delays contrary to the spirit of the Act, in future cases we recommend that district courts in this circuit adopt local rules setting time limits for the period between filing pretrial motions and hearings. Rejecting other allegations of error here, we will affirm the defendants’ convictions.
Dean Felton, Nancy Bruce, and others were convicted on various counts of violations of 21 U.S.C. §§ 841, 843, 846, and 848 (1982) growing out of the distribution of marijuana.
This was the second time that Felton had been found guilty of a drug-related crime. The first conviction followed a June 28, 1979 federal grand jury indictment against him and six other individuals. Count I of that four-count indictment charged a conspiracy to distribute marijuana in violation of 21 U.S.C. § 846, running from May 24, 1979 to June 4, 1979. Count IV charged Felton with possession of marijuana with intent to distribute in violation of 21 U.S.C. § 841(a)(1). Trial began on May 11, 1981, but was limited to Count IV because the government had dismissed the other three *193counts after the district court granted a suppression motion. Felton was convicted, and this court affirmed by Judgment Order on March 26, 1982. United States v. Felton, Nos. 81-2135, 81-2148 (3d Cir. March 26, 1982).
On May 13, 1981, while the trial was in progress, Pennsylvania state police found marijuana both in a warehouse leased by Felton in Kutz Industrial Park in McKees Rocks, near Pittsburgh, and at a private residence linked to defendants. Felton was arrested the next day as he entered the federal courthouse for continuation of his trial. He was charged under Pennsylvania law with conspiracy and substantive drug offenses.
On September 17,1981, the state district attorney moved ex parte to dismiss the charges because the United States Attorney was undertaking the prosecution. When Felton, then in federal custody, learned of the state dismissal, he objected and alleged that his rights to a speedy trial were being violated. The investigation nevertheless was transferred to the United States Attorney.
Felton served his sentence for the 1979 charges and was released from prison on March 5, 1983. Twenty-six days later, a federal grand jury handed down a ten-count indictment, No. 83-49, against Felton and six others, including Bruce, Cox, Serrao, and Hathom. These charges were based in part upon the seizure of marijuana at the Kutz Industrial Park by the state police on May 13,1981. Count I charged a conspiracy to distribute marijuana lasting from early 1979 until May 13,1981. Count II charged Felton with engaging in a continuing criminal enterprise in violation of 21 U.S.C. § 848. Other counts charged possession of marijuana with intent to distribute. Still others complained of use of the telephone in violation of 21 U.S.C. § 843(b).
Felton appeared before a federal magistrate on April 1, 1983, and was arraigned on April 11. With the exception of Cox, all other named defendants were arraigned by May 20, 1983.
The trial on this indictment began on April 1, 1985, two years after Felton’s initial appearance before a magistrate. All defendants were convicted and sentenced. Felton received a general sentence of ten years on all counts; Bruce received a lesser sentence.
Before their cases came to trial, Felton and Bruce asserted that their rights under the Speedy Trial Act had been violated and demanded the indictment be dismissed. The district court denied their motions. Although Felton and Bruce have presented a number of contentions on appeal, we devote most of the discussion to the Speedy Trial Act issue.1
I.
The Speedy Trial Act provides that “[i]n any case in which a plea of not guilty is entered, the trial of a defendant ... shall commence within seventy days ... from the date the defendant has appeared before a judicial officer of the court in which such charge is pending.” 18 U.S.C. § 3161(c)(1). Numerous exclusions, however, give flexibility to this facially rigid seventy-day period. See 18 U.S.C. § 3161(h).2 If the defendant is not brought to trial within seventy days, as augmented by allowable exclusions, the court must dismiss the indictment on motion of the defendant. 18 U.S.C. § 3162(a)(2).
In the district court Felton argued that because the conspiracy alleged in the second federal indictment, No. 83-49, was the same as that charged in the first, No. 79-121, the speedy trial clock began to run in 1979, when he was arraigned on the first *194indictment. The district court agreed that at least Counts I and II of No. 83-49, the conspiracy and continuing criminal enterprise charges, related back to the first indictment. United States v. Felton, 592 F.Supp. 172, 182 (W.D.Pa.1984).
A.
The district court discussed two justifications for denying Felton’s motion to dismiss. Relying on United States v. Budzyna, 666 F.2d 666 (1st Cir.1981), the court first concluded that the violation alleged in the 1983 indictment should be deemed a 1979 charge for purposes of sanctions under the Speedy Trial Act because both indictments described the same conspiracy. 592 F.Supp. at 183. See 18 U.S.C. §§ 3162(a)(2), 3163(c).
Based on its characterization of indictment No. 83-49 as one of 1979 vintage, the district court held that, regardless of the amount of time that might have run on the speedy trial clock, no sanctions would apply. That analysis rested on § 3163(c) of the Act, which provides that the sanctions “become effective and apply to ... indictments filed, on or after July 1, 1980.” 18 U.S.C. § 3163(c). The court concluded that consistency required relation back not only of the violation alleged but also of the lack of sanctions available and therefore the indictment should not be dismissed.
In Budzyna, the Court of Appeals for the First Circuit held that the dismissal sanction was inapplicable to a superseding indictment filed after July 1, 1980. There, the original charges had been filed before the effective date of the mandatory dismissal sanction. The superseding indictment, however, constituted a mere amendment and related back to the earlier date. In that instance, it was not necessary to hold that a new indictment could relate back— instead, the court decided only to allow retroactive effect to a superseding indictment that reformulated the earlier charges.
Because that circumstance is not present here, Budzyna does not apply. Indictment No. 83-49 was filed after July 1, 1980, and threatened Felton with jeopardy entirely apart from that presented by No. 79-121, for which his jail sentence had already been served. Indictment No. 83-49, which governs here, clearly falls within the purview of the plain language of the Act applying dismissal sanctions to indictments filed after July 1, 1980. Consequently, denial of Felton’s motion cannot be based on the Budzyna approach.
B.
In the alternative, the district court accepted Felton’s “tacking” argument that as to Counts I and II of No. 83-49, the beginning point for calculating chargeable time was the date on which the 1979 indictment was returned. After applying various exclusions permitted by the Act, the calculation established that only fifty-two days had elapsed under No. 79-121 and that no time was assessable under No. 83-49. Consequently, the time for bringing Felton to trial on Counts I and II of No. 83-49 had not expired. In addition, because it determined that no days were chargeable against No. 83-49, the court held that the period for bringing Felton and Bruce to trial on all the counts of that indictment had not expired. United States v. Felton, 612 F.Supp. 599, 603 (W.D.Pa.1985).
Defendants disagree with the district court’s conclusion that no time was attributable to the 1983 indictment and focus specifically on the period between September 25, 1983 and April 24, 1984.3
Felton makes two arguments in support of dismissal. He contends that No. 83-49 should be dismissed in its entirety because the statutory limit was exceeded. He also asks that Counts I and II of No. 83-49 be stricken because more than seventy days elapsed with respect to those charges when the non-excludable days of No. 79-121 are *195“tacked” to those under the 1983 indictment. Bruce joins Felton only in the first contention because she was not a defendant under No. 79-121 and therefore cannot assert a “tacking” claim.
II
The Speedy Trial Act lists certain delays that are excluded in calculating time chargeable against the seventy-day limit in § 3161(c). Some of these are particularly applicable to pretrial proceedings.
A.
Section 3161(h)(1)(F) excludes “delay resulting from any pretrial motion, from the filing of the motion through the conclusion of the hearing on, or other prompt disposition of, such motion.” 18 U.S.C. § 3161(h)(1)(F).
Thus, subsection (F) excludes time in two situations. First, if the court holds a hearing on the motion, all of the days between the filing of the motion and the conclusion of a hearing are excluded. See Henderson v. United States, — U.S. —, —, 106 S.Ct. 1871, 1876, 90 L.Ed.2d 299, 308 (1986). Interpreting that provision, the Supreme Court has held that subsection (F) also excludes any time following the hearing that is required for filing briefs and additional materials necessary for proper disposition of the motion. — U.S. at —, 106 S.Ct. at 1877.
Second, if the court does not hold a hearing, subsection (F) excludes the period from the filing of the motion until the parties complete the submissions necessary for the court to reach a decision. — U.S. at —, 106 S.Ct. at 1876. See also S.Rep. No. 212, 96th Cong., 1st Sess. 34 (1979), reprinted in A. Partridge, Legislative History of Title I of the Speedy Trial Act of 1974, 113-15, Federal Judicial Center (1980).
Before the Supreme Court decided Henderson, other courts had held, as did we in United States v. Novak, 715 F.2d 810 (3d Cir.1983), cert. denied sub nom. Arabia v. United States, 465 U.S. 1030, 104 S.Ct. 1293, 79 L.Ed.2d 694 (1984), that the statute imposed a reasonableness limitation on the length of subsection (F) exclusions. See, e.g., United States v. Ray, 768 F.2d 991 (8th Cir.1985); United States v. Mitchell, 723 F.2d 1040 (1st Cir.1983); United States v. Janik, 723 F.2d 537 (7th Cir.1983); United States v. Cobb, 697 F.2d 38 (2d Cir.1982).4
Three other courts had rejected the reasonableness criterion and held that subsection (F) excludes automatically and without qualification the entire period between filing the motion and conclusion of the hearing. United States v. Henderson, 746 F.2d 619 (9th Cir.1984), aff'd, — U.S. —, 106 S.Ct. 1871, 90 L.Ed.2d 299 (1986); United States v. Stafford, 697 F.2d 1368 (11th Cir.1983). Cf. United States v. Horton, 705 F.2d 1414 (5th Cir.), cert. denied, 464 U.S. 997, 104 S.Ct. 496, 78 L.Ed.2d 689 (1983).
In Henderson, the Supreme Court resolved the conflict between the circuits. The Court stated that “[t]he plain terms of the statute appear to exclude all time” from the filing through the hearing and the completion of post-hearing submissions “whether that hearing was prompt or not.” — U.S. at —, 106 S.Ct. at 1874-5. The Court determined also that subsection (F) “does not require that a period of delay be ‘reasonable’ to be excluded.” — U.S. at —, 106 S.Ct. at 1875.5
After surveying the Act’s legislative history, the Court commented: “Congress was aware of the breadth of the exclusion” *196in subsection (F) but expected that “any limitations” would be imposed by circuit or district court rules “rather than by the statute itself.” — U.S. at —, 106 S.Ct. at 1875. The Court suggested that, consistent with Congress’ intent, “ ‘potentially excessive and abusive use of this exclusion [can] be precluded by district or circuit guidelines, rules, or procedures relating to motions practice.’ ” — U.S. at —, 106 S.Ct. at 1875, quoting H.R.Rep. No. 390, 96th Cong., 1st Sess. 10, reprinted in 1979 U.S. Cong. & Ad. News 805, 814. See also S.Rep. No. 212, 96th Cong., 1st Sess. 33-34 (1979).
B.
The district court in Henderson had adopted a local rule providing that “all pretrial hearings shall be conducted as soon after the arraignment as possible, consistent with the priorities of other matters on the court’s criminal docket.” 106 5. Ct. 1880 n. 2 (White, J. dissenting). The Henderson Supreme Court majority deferred to the court of appeals, noting “[i]t found no violation of the rule.” — U.S. at — n. 9, 106 S.Ct. at 1875 n. 9. Actually, the court of appeals simply had noted the existence of local rules without quoting or discussing any of them. 746 F.2d at 623. The Supreme Court stated that “it would be useful in the future for circuit and district court rules to include specific time tables, thereby giving substance to the obligations of prosecutors and defense counsel under the Speedy Trial Act.” 106 S.Ct. at 1875.
The District Court for the Western District of Pennsylvania, where Felton was tried, had adopted a rule with language identical to that discussed by the Supreme Court. The question then arises whether the local rule here acted as a limitation on the open-ended provisions of subsection (F). The language of the rule is general and vague. It gives neither guidance nor notice to either trial judge or counsel. “As soon ... as possible consistent with the priority of other matters” provides neither beginning nor ending points for exclusion of time. The rule is no more helpful to the parties than the “reasonable” restriction imposed on subsection (F) by courts of appeals and rejected in Henderson.
Moreover, to give effect to the local rule here would be inconsistent with the Supreme Court’s resolution of the issues in Henderson. It is significant that there, in rejecting the dissent’s suggestion that the local rule filled the gap in subsection (F), the majority instead emphasized that district court rules should “include specific time tables.” The same deficiencies in the local rule that existed in Henderson are present here. We are persuaded that fidelity to the spirit of the Supreme Court’s holding in Henderson requires that we reject the notion that the precatory local rule at issue here must be read into subsection (F).6
C
The defendants contend that Henderson should not be applied retroactively. We are not persuaded by this contention. Generally, an appellate court applies the law as it exists during the time of the appeal. United States v. The Schooner Peggy, 5 U.S. (1 Cranch) 103, 2 L.Ed. 49 (1801). Even in situations where an exception is made and retroactivity is not imposed, the new decision usually is applied to cases then on appeal. United States v. Johnson, 457 U.S. 537, 102 S.Ct. 2579, 73 L.Ed.2d 202 (1982); Linkletter v. Walker, 381 U.S. 618, 85 S.Ct. 1731, 14 L.Ed.2d 601 (1965). This case was on appeal when the Supreme Court decided Henderson, and on that basis also we hold that it does apply.
D.
Another motion practice provision that has some application to this case is 18 *197U.S.C. § 3161(h)(l)(J), which excludes “delay reasonably attributable to any period, not to exceed thirty days, during which any proceeding concerning the defendant is actually under advisement by the court.” Pretrial motions are included within the scope of subsection (J). See United States v. Hines, 728 F.2d 421, 426 (10th Cir.), cert. denied, 467 U.S. 1246, 104 S.Ct. 3523, 82 L.Ed.2d 831 (1984); United States v. Janik, 723 F.2d 537, 543 (7th Cir.1983); United States v. Horton, 705 F.2d 1414, 1416 (5th Cir.), cert. denied, 464 U.S. 997, 104 S.Ct. 496, 78 L.Ed.2d 689 (1983); United States v. Stafford, 697 F.2d 1368, 1373 (11th Cir. 1983) ; United States v. Bufalino, 683 F.2d 639, 642 (2d Cir.), cert. denied, 459 U.S. 1104, 103 S.Ct. 727, 74 L.Ed.2d 952 (1983). See also Henderson v. United States, — U.S. at —, 106 S.Ct. at 1876. Cf. United States v. Tertrou, 742 F.2d 538 (9th Cir. 1984) .
If the motion is very simple or routine, Congress has cautioned that the period “should be considerably less than 30 days.” S.Rep. No. 212, 96th Cong., 1st Sess. 34 (1979). But when multiple motions have been filed, some courts have concluded that the thirty-day limitation of subsection (J) does not apply inflexibly. See United States v. Anello, 765 F.2d 253, 257 (1st Cir.), cert. denied sub nom., Wendolkowski v. United States, — U.S. at —, 106 S.Ct. 411, 88 L.Ed.2d 361 (1985); United States v. Tibboel, 753 F.2d 608, 611 (7th Cir.1985). See also United States v. Janik, 723 F.2d at 544. In view of our disposition of this case, we need not, and do not, decide whether the filing of multiple motions extends the thirty-day limit set out in subsection (J)7. We will, however, assume arguendo that the thirty-day limit applies.
Ill
With this partial review of the statute behind us, we look to the facts as they affect the defendants’ speedy trial claims.
A.
We first take up Felton’s claim. In fairness to the district court, we must note that defendants deluged it with motions before the hearings scheduled for July 14 and 15, 1983. At the conclusion of those hearings the district judge had ruled on many of the motions but approximately twenty-five, including the most complicated ones, remained for decision. The judge advised counsel that if he required further argument he would notify them.
Briefs on the remaining motions were filed on August 26, 1983, and the district judge would have had, arguendo, at least an additional thirty days to resolve these matters. However, on August 16, 1983, even before the filings on the earlier motions had been completed, Felton moved to disqualify Bruce’s counsel. On November 21, 1983, Felton filed a motion to sever codefendant Cox, and on February 17 submitted a renewed motion to dismiss Counts I and II under the Speedy Trial Act.
The court did not hold hearings on those motions until March 22, 1984. Post-hearing submissions were filed on May 7, 1984, and the motions were denied on May 18, 1984. Felton rests his case on the proposition that all of the time between September 25, 1983 and April 25, 1984 should be charged to the government. However, that contention cannot survive Henderson’s strict reading of subsection (F) (hearing time) which excludes the period from the date of filing a motion until at least the date of the hearing. In this instance, Henderson removes from the computation all of the days from August 16, 1983 when Felton filed his motion until May 7, 1984 when the post-hearing submissions were completed. Consequently, Felton’s argument fails, and he is not entitled to credit for delay between September 1983 and April 1984.
Felton also contends that the district court erred in excluding six days from Oc*198tober 27, 1980 to November 2, 1980. We issued our mandate in Felton’s earlier appeal on October 24, 1980. On October 27, 1980, the government filed a motion to stay or recall the mandate. That motion was granted, and we did not reissue the mandate until December 16, 1980. Felton contends that the time between October 27, 1980 and November 2, 1980 should be chargeable to the government.
Section 3161(h)(1)(E) excludes “delay resulting from any interlocutory appeal.” Section 3161(e) provides that if a defendant is to “be tried again following an appeal,” the trial is to commence within seventy days “from the date the action occasioning the retrial becomes final.” Although there is no “retrial” in this case, consistency and clarity require that (h)(1)(E) and 3161(e) be applied in identical fashion.
The action of a court of appeals does not become final until its mandate is issued. The 1984 Guidelines to the Administration of the Speedy Trial Act of 1974, as formulated by the Committee on the Administration of the Criminal Law of the Judicial Conference of the United States, refer to the date the district court receives the mandate. See also United States v. Gilliss, 645 F.2d 1269 (8th Cir.1981). However, we agree with the district court that the language of the statute (“the date the action ... becomes final”) requires that the date of issuance be the point of departure. See United States v. Rush, 738 F.2d 497, 509 (1st Cir.1984), cert. denied, 470 U.S. 1004, 105 S.Ct. 1355, 84 L.Ed.2d 378 (1985); United States v. Ross, 654 F.2d 612, 616 (9th Cir.1981), cert. denied, 455 U.S. 926, 102 S.Ct. 1290, 71 L.Ed.2d 470 (1982); United States v. Russo, 550 F.Supp. 1315, 1319 (D.N.J.1982), aff'd, 722 F.2d 736 (3d Cir.1983), cert. denied, 464 U.S. 1045, 104 S.Ct. 716, 79 L.Ed.2d 179 (1984).
In the case at hand, the question is whether the exclusion extends to any of the time that elapsed between the date this court originally issued its mandate and when we later reissued it. The purpose of § 3161(e) and subsection (E) is to remove from the Speedy Trial Act calculation periods when the district court justifiably cannot try the defendant’s case. When the matter is on appeal, the district court lacks power to proceed, and logically that time is excluded.
The mandate of the court of appeals serves to fix with certainty the point at which jurisdiction passes from the appellate to the trial court. Because the mandate was prematurely issued and recalled, jurisdiction finally shifted when the mandate was reissued on December 16. Only at that point did the appeal process become complete and the excludable time end. We adopt that approach for both § 3161(e) and subsection (E). Hence, the district judge properly did not again begin counting the days until the mandate reissued.
To summarize, even assuming arguendo that Felton may “tack” time relating back to the 1979 charges, in order to prevail he must have accrued additional chargeable time under the 1983 indictment. He has not done so, however, because both the period from October 27, 1980 to November 2, 1980 and from September 25, 1983 to April 24, 1984 are properly excluded. Consequently, Felton has failed to establish a claim under the Speedy Trial Act.
B.
Bruce also has failed to establish her claim. She filed a motion for severance from Felton on August 1, 1983. On August 16, 1983, Felton moved to disqualify Bruce’s attorney on the ground that he had previously represented Felton in a related matter and had commented at the July hearings that the Bruce defense might be adverse to that of Felton.
Bruce argues that because no hearing was ever held on her motion, it was taken under advisement on September 14, 1983 at the latest, and therefore should have been decided under subsection (J) (deliberation time) within thirty days thereafter.
At this juncture we must decide the applicability of yet another exclusion, § 3161(h)(7), which applies to a “reasonable *199period of delay when the defendant is joined for trial with a codefendant as to whom the time for trial has not yet run and no motion for severance has been granted.” Bruce and Felton satisfy that description.
In Novak we concluded that, subject to the reasonableness requirement, “an exclusion under subsection (F) applicable to one defendant would, by virtue of subsection (h)(7) be applicable to all his codefendants.” 715 F.2d at 815. After reviewing the legislative history we concluded that Congress had desired to continue the preference for joint trials and had “reaffirmed its intent that the joinder exclusion be expansively construed.” Id. at 814.
In pressing her claim for chargeable time, Bruce fails to consider the relationship between her severance motion and Felton’s motion to disqualify her counsel. The Felton motion required a hearing, which was held on March 22, 1984, and that motion was granted on April 6, 1984. Bruce’s motion was denied on May 18, 1984.
Although the submissions on Bruce’s motions were completed in September 1983, it was reasonable to expect that testimony on the disqualification issue at the March hearing would have a bearing on her severance motion. This proved to be the case. At that hearing, there was a reference to the severance motion during the testimony of Bruce’s attorney. In addition, during the hearing the court commented that some adversity between Bruce and Felton had been established. The Bruce severance motion therefore did not stand separate and apart from Felton’s disqualification motion.
In United States v. Carter, 803 F.2d 20 (1st Cir.1986), the court concluded that the time before a hearing on suppression motions could also be excluded under subsection (F) (hearing time) with respect to a severance and other motions for which submissions had been completed earlier. Because the severance motion and the others were dependent to some extent on the outcome of the suppression hearings, the court determined that the time for disposition under subsection (J) (deliberation time) did not begin to run until the district judge ruled on the suppression issue. 803 F.2d at 22. Carter relied on Henderson’s observation that in cases where a hearing is not held, subsection (F) excludes “all time that is consumed in placing the trial court in a position to dispose of a motion.” — U.S. —, 106 S.Ct. at 1877 (emphasis added). See Carter, 803 F.2d at 22.
We accept Carter’s rationale and reject Bruce’s contention that under subsection (J) (deliberation time) the time on her severance motion started in September 1983. Rather, the clock began to run, at the very earliest, on the day after the hearing, March 22, 1984. Using that date as an outer limit and thus not allowing any additional time at all under subsection (J), despite the district court’s entitlement to it, nevertheless does not aid Bruce. Starting the clock on March 23, rather than April 6 when Felton’s disqualification motion was decided, benefits Bruce but only by accruing thirty-three chargeable days between March 22, 1984 and April 25, 1984, the day when codefendant Hathorne filed his notice of appeal to this court. That appeal marks the beginning of additional excludable time as to all defendants under § 3161(h)(1)(E), (appeal delay).
Therefore, Bruce is unable to establish sufficient chargeable time to qualify for a dismissal under the Speedy Trial Act.8
*200IV
In Novak, we recognized that subsection (F) (hearing time), if read as completely open-ended, would expose a loophole in the Speedy Trial Act that could frustrate its aims. For that reason, we applied a reasonableness standard. Henderson took the position that the statutory language did not impose a reasonableness limitation on subsection (F). As noted earlier, however, the Supreme Court commented that Congress envisioned limitations that would be imposed by district or circuit rules.
To implement that expectation, we recommend that the district courts within the Third Circuit undertake revisions of their local rules to provide appropriate, specific time limitations for actions governed by subsection (F), in harmony with other ex-cludable time, and subject to sanctions as provided in the Speedy Trial Act.
Section 3165(d) provides that each district court may modify its plan at any time by following specified procedures. Section 3166(a) requires that plans include a description of time limits intended to expedite the trial or disposition of criminal cases “consistent with the time limits and other objectives of this chapter.” The statute itself provides for sanctions under § 3162(a)(2) to enforce the time limits for bringing a case to trial.
We conclude that to be consistent with the objectives of the Act, local rules setting specific time limits for action under subsection (F) should provide that a lapse of time beyond that specified in the rule is chargeable against the seventy-day limitation. The time set out in the rules, however, would be subject to modification by proper invocation of appropriate provisions of the Act, e.g., § 3161(h)(8)(A), (B) (interest of justice continuance).
The revised rules should be in such form and in such detail that counsel and the court may determine with reasonable certainty whether elapsed time is chargeable and may accurately calculate the number of days at issue. It is important that all concerned know when the clock stops running, and, perhaps even more essential, when it resumes.9
V
The defendants have also raised a number of challenges to various other rulings by the district court. Felton contends that:
1. His constitutional right to a speedy trial under the Sixth Amendment was violated by pre-indictment delays;
2. The district court erred in refusing to suppress the fruits of the search conducted at the Kutz warehouse;
3. The district judge erred in failing to instruct the jury on the mandatory sentence applicable to a conviction under 21 U.S.C. § 848;
4. Prosecution under Count II, after the earlier conviction at No. 79-121, violated double jeopardy.
Bruce contends that:
1. The trial court erred in declining requested jury instructions about introduction of evidence of prior acts in the government’s case contrary to the prosecution’s proffer;
2. The trial court erred in denying the motion for a directed verdict based on lack of evidence of her intention to possess controlled substance (Count 10);
3. The verdict of guilty of both the crimes, of conspiracy (Count 1) and possession with intent to distribute controlled substances (Count 10) was against the weight of the evidence as a matter of law;
*2014. The district court abused its discretion in refusing to sever her case from her codefendants, particularly Felton;
5. The district court erred in failing to suppress evidence.
We have reviewed these additional contentions by Felton and Bruce, and we find them to be without merit.
We decline to rule on Bruce’s claim of ineffectiveness of counsel and defer that issue without prejudice to a separate action under 28 U.S.C. § 2255. See United States v. Sturm, 671 F.2d 749 (3d Cir.), cert. denied, 459 U.S. 842, 103 S.Ct. 95, 74 L.Ed.2d 86 (1982).
Accordingly, the judgment of the district court will be affirmed.
APPENDIX
Speedy Trial Act Of 1974, -4s Amended
§ 3161. Time limits and exclusions
(c)(1) In any case in which a plea of not guilty is entered, the trial of a defendant charged in an information or indictment with the commission of an offense shall commence within seventy days from the filing date (and making public) of the information or indictment, or from the date the defendant has appeared before a judicial officer of the court in which such charge is pending, whichever date last occurs. If a defendant consents in writing to be tried before a magistrate on a complaint, the trial shall commence within seventy days from the date of such consent.
(e) If the defendant is to be tried again following a declaration by the trial judge of a mistrial or following an order of such judge for a new trial, the trial shall commence within seventy days from the date the action occasioning the retrial becomes final. If the defendant is to be tried again following an appeal or a collateral attack, the trial shall commence within seventy days from the date the action occasioning the retrial becomes final, except that the court retrying the case may extend the period for retrial not to exceed one hundred and eighty days from the date the action occasioning the retrial becomes final if unavailability of witnesses or other factors resulting from passage of time shall make trial within seventy days impractical. The periods of delay enumerated in section 3161(h) are excluded in computing the time limitations specified in this section. The sanctions of section 3162 apply to this subsection.
(h) The following periods of delay shall be excluded in computing the time within which an information or an indictment must be filed, or in computing the time within which the trial of any such offense must commence:
(1) Any period of delay resulting from other proceedings concerning the defendant, including but not limited to—
(E) delay resulting from any interlocutory appeal;
(F) delay resulting from any pretrial motion, from the filing of the motion through the conclusion of the hearing on, or other prompt disposition of, such motion;
(J) delay reasonably attributable to any period, not to exceed thirty days, during which any proceeding concerning the defendant is actually under advisement by the court.
(3)(A) Any period of delay resulting from the absence or unavailability of the defendant or an essential witness.
(B) For purposes of subparagraph (A) of this paragraph, a defendant or an essential witness shall be considered absent when his whereabouts are unknown and, in addition, he is attempting to avoid apprehension or prosecution or his whereabouts cannot be determined by due diligence. For purposes of such subparagraph, a defendant or an essential witness shall be considered unavailable whenever his whereabouts are known but his presence for trial cannot be obtained by due diligence or he resists appearing at or being returned for trial.
(7) A reasonable period of delay when the defendant is joined for trial with a codefendant as to whom the time for *202trial has not run and no motion for severance has been granted.
(8)(A) Any period of delay resulting from a continuance granted by any judge on his own motion or at the request of the defendant or his counsel or at the request of the attorney for the Government, if the judge granted such a continuance on the basis of his findings that the ends of justice served by taking such action outweigh the best interest of the public and the defendant in a speedy trial. No such period of delay resulting from a continuance granted by the court in accordance with this paragraph shall be excludable under this subsection unless the court sets forth, in the record of the case, either orally or in writing, its reasons for finding that the ends of justice served by the granting of such continuance outweigh the best interests of the public and the defendant in a speedy trial.
(B) The factors, among others, which a judge shall consider in determining whether to grant a continuance under subparagraph (A) of this paragraph in any case are as follows:
(i) Whether the failure to grant such a continuance in the proceeding would be likely to make a continuance of such proceeding impossible, or result in a miscarriage of justice.
(ii) Whether the case is so unusual or so complex, due to the number of defendants, the nature of the prosecution, or the existence of novel questions of fact or law, that it is unreasonable to expect adequate preparation for pretrial proceedings or for the trial itself within the time limits established by this section.
(iii) Whether, in a case in which arrest precedes indictment, delay in the filing of the indictment is caused because the arrest occurs at a time such that it is unreasonable to expect return and filing of the indictment within the period specified in section 3161(b), or because the facts upon which the grand jury must base its determination are unusual or complex.
(iv) Whether the failure to grant such a continuance in a case which, taken as a whole, is not so unusual or so complex as to fall within clause (ii), would deny the defendant reasonable time to obtain counsel, would unreasonably deny the defendant or the Government continuity of counsel, or would deny counsel for the defendant or the attorney for the Government the reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

. The separate appeal of codefendant Cox does not raise the Speedy Trial Act issue. Codefendant Serrao’s Speedy Trial Act contentions have been submitted to the original panel which granted rehearing.


. To assist in comprehension of the statutory scheme of chargeable time, the text of the relevant sections is printed in an Appendix.


. Much of the elapsed time not discussed in our opinion was required by interlocutory appeals taken by the parties, time that is violative neither of the Speedy Trial Act or the Constitution. The lengthy delay other than that of the period between September 1983 and April 1984 is thus not relevant to the issues presented to us here.


. In United States v. Matsushita, 794 F.2d 46, 51 (2d Cir.1986), the Court of Appeals for the Second Circuit acknowledged that its decision in Cobb was no longer viable in light of the Supreme Court’s decision in Henderson. The Court of Appeals for the Sixth Circuit followed Henderson in United States v. Keefer, 799 F.2d 1115 (6th Cir.1986).


. Although the dissent has chosen to cite Finley Peter Dunne, Lewis Carroll, Samuel Clemens, and Art Buchwald, the hierarchial nature of the judicial process requires the majority to follow the holding of the Supreme Court in Henderson v. United States.


. The District Court for the Western District of Pennsylvania amended its local rule in 1983 in recognition of the reasonableness requirement set out in Novak. This amendment, however, was adopted only after Felton had filed his motion in August 1983. Because the amendment was not retroactive, it does not apply to the motions made before November 22, 1983, the date of its adoption.


. We point out that before the thirty days have elapsed a district court on its own motion may invoke § 3161(h)(8)(A), (B) to allow further time for consideration of complex or multiple motions.


. Because this computation establishes that there was no violation of the Speedy Trial Act, we need not determine the prospective validity of the sua sponte extensions granted by the district court in its orders of November 3, 1983 and February 23, 1984. See § 3161(h)(8)(A), (B) (interest of justice continuances) United States v. Tunnessen, 763 F.2d 74, 77 (2d Cir. 1985); United States v. Brooks, 697 F.2d 517 (3d Cir.1982). Our decision not to discuss this ground should not be construed to be agreement with the dissent’s position on this issue. The district court also excluded all the time before codefendant Cox was arrested and arraigned in early 1984. The defendants contend that the government failed to prove due diligence in apprehending Cox, and therefore the § 3161(h)(3) exclusion for a codefendant fugitive does not apply. We need not consider that point either.


. After Novak, some of the district courts adopted local rules to supplement subsection (F). We recommend that the district courts now review those rules to determine if they are consistent with Henderson and comply with our suggestion that specific time limitations be employed. In addition, the rules should provide that the period beyond that excludable by their terms should be chargeable against the seventy-day time set out in the Speedy Trial Act unless otherwise excludable by other provisions of the Act.